Title: To Thomas Jefferson from Caesar A. Rodney, 16 April 1802
From: Rodney, Caesar A.
To: Jefferson, Thomas


            Honored & Dear Sir,
              Wilmington April 16th. 1802.
            I take the liberty of introducing to your acquaintance Dr. Joseph McCreery, a young gentleman of very amiable character & manners, who has read or rather studied medicine under Dr. J. Tilton of this place a man proverbial for his rigid honesty & inflexible integrity. Dr. McCreery has lately passed his examination as a physician in the University of Penna. & wishes employment in the hospital about to be established at New Orleans. His medical talents I am assured by those who are judges, justly entitle him to solicit the first place in such an institution. He will carry with him, however, ample & satisfactory recommendations on this head.
            I have only to mention further, that in addition to the very many good qualities he possesses he is a disinterested Republican. With great personal & political regard I am Dr. Sir Yours very Sincerely
            C. A. Rodney
          